Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/09/2022 has been considered by the examiner.

Response to Amendment
The amendment filed 01/14/2022 has been entered. Claims 1-20 remain pending in this application. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claims 1 and 18, the original disclosure does not discuss the cosmetic surface being “unobstructed”. Therefore, this limitation is new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-20110020052-A1).
Regarding claims 1 and 13, Kim teaches (figure 2B) a cosmetics brush head with an applicator (120) with a plurality of brush fibers that have an application end (free end of 120). The brush fibers of the cosmetics applicator (120) have an applicator arm (140) nested within the brush fibers (figure 2B) defining a concave cosmetic surface at 141 (figure 4B) and configured to receive cosmetics on it (see [0051] of Kim).
 	Regarding claim 2, Kim teaches (figure 1) the plurality of brush fibers define an applicator channel between hole 131 and brush fibers 120; the applicator channel defines an 
	Regarding claim 3, Kim teaches (figures 2A and 2B) a cosmetic brush head where the applicator arm (140) is recessed from the opening within the applicator channel (131) and the cosmetic’s surface is disposed proximate to the opening in the second position as seen in figure 2B. The cosmetic’s surface and a portion of the applicator channel (131) would be the channel reservoir (fig. 2A).
Regarding claim 4, Kim teaches (figure 2B) a cosmetic brush head where the application end (free end of 120) has a convex profile and a flat profile.
	Regarding claim 6, Kim teaches (figure 1) a cosmetic brush head where the applicator arm (140) has an elongated cross-sectional shape. In paragraph 62 of Kim, it states, “Preferably, a circular pillar can be used. In addition to this, however, a pillar shape having a cross section in various shapes, such as a triangle, a quadrangle, etc., can be used.”.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway et al. (US 20120224910 A1), herein after Holloway.
	Regarding claim 7, Holloway teaches a cosmetic brush with a brush body (12) and a brush head (18) coupled to that brush body (12). This brush head (18) can have varying lengths and types of bristles ([0037]-[0038]). The brush head (18) is used to apply cosmetics and has an applicator arm (32) nested within the brush head/cosmetic applicator (18) (figures 5 and 6). The brush head/cosmetic applicator (18) has an application end distal to the brush body (12) (figure 2) and the applicator arm (32) has a concave cosmetics surface disposed proximate to the application end (figures 2 and 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20110020052-A1) in view of Mink (US-20040003478-A1), herein after Mink-478.
Regarding claim 5, Kim teaches a cosmetics brush head, however is silent to an applicator nub extending from the application end. Mink-478 is in the same field of endeavor and teaches brush (10) having applicator nubs (28) extending from the application end (figures 1-3; [0025]). These applicator nubs (28) are a raised plurality of bristles ([0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Mink-478 to provide application nubs on the application end of the brush head and having those application nubs being made from a plurality of bristles. As stated in Mink-478, doing so would allow for the concentration of cosmetic to be at the nub portion ([0025]).

Claims 7, 9, 11-17 is rejected under 35 U.S.C. 103 as being unpatentable over Serposi (US 20180220786 A1) in view of Holloway (US 20120224910 A1).
Regarding claims 7, 12, and 13, Serposi teaches a brush body (2) and a brush head (4) coupled to the brush body (2) ([0044], figure 1). The brush head comprises of a cosmetic applicator (4) and that cosmetic applicator (4) defines an application end that is distal from the brush body (2) (figure 1).  Serposi also discloses an application arm nested 7a, 7b, made of hairs with a desired/predetermined stiffness within the cosmetics applicator disposed proximate to the application end.  The applicator arm defines one of a channel reservoir between 6 and 7b. However, Serposi does not disclose an applicator arm defining a concave cosmetics surface.
Holloway teaches a core applicator arm (32) nested within a cosmetics applicator (18) and that applicator arm (32) having a concave cosmetics surface that is disposed proximate to the application end (figures 2 and 6). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serposi by substituting its cosmetic applicator arm with Holloway’s applicator arm to provide for an applicator arm with more stiffness since such substitution would provide a more significant stiffness and support to the applicator arm when delivering cosmetic product. 

    PNG
    media_image1.png
    189
    201
    media_image1.png
    Greyscale

Regarding claim 9, Serposi/Holloway as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Serposi teaches a brush body comprising a ferrule (5) and a handle (2), where the brush head (4) is coupled to the ferrule (5) of the brush body and the handle extends from the ferrule (5) distal to the brush body (figure 1).
Regarding claim 11, Serposi/Holloway as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Serposi teaches a cosmetic applicator (4) having a plurality of bristles (6), where each of the bristles (6) defines a restrained end and a free end (figure 1). The restrained ends are coupled to the ferrule (3) ([0050]) and the free ends define the application end (4) ([0041], figure 1).
	Regarding claim 14, Serposi teaches a cosmetic applicator (4) and the method of taking up the cosmetic onto the brush, applying, and spreading cosmetic by engaging with a user’s skin ([0056]). However, Serposi is silent to a first applicator arm nested within the cosmetics applicator, where the first applicator arm defines a first cosmetics surface, and the first cosmetics surface defining a concave cosmetics surface. Serposi is also silent to disposing the first cosmetics surface proximate to the application end of the cosmetics applicator.
	Holloway teaches a first applicator arm (32) nested within the cosmetic applicator (18), where the first applicator arm (32) defines a first cosmetics surface (concave inner portion of 32), the first cosmetics surface defining a concave cosmetics surface (concave inner portion of 32). Holloway also teaches disposing the first cosmetic surface (concave inner portion of 32) proximate to an application end (opening of 18) of the cosmetics applicator (18) ([0040]; figures 4-6).
	It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serposi to incorporate the teachings of Holloway of a first applicator arm (32) with a cosmetics surface defining a concave cosmetics surface taught by Holloway to be put in each element with a predefined stiffness (7a) taught by Serposi. By putting the applicator arm 
	Regarding claim 17, Serposi/Holloway as modified discloses the claimed invention substantially as claimed, as set forth above for claim 14. Serposi teaches a grip body (2) that is used as the handle to be gripped by the user ([0047]) so the cosmetic product can be pressed against the work surface to apply and spread it ([0113]) ([figure 1]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Serposi (US 20180220786 A1) in view of Holloway (US 20120224910 A1) as applied to claim 7 above, and further in view of Lim (US 20140331422 A1).
Regarding claim 8, Serposi/Holloway as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. However, Serposi is silent to the cosmetic brush defining a center axis and the application end being oriented at an acute angle relative to the center axis.
Lim, in the same field of endeavor, teaches the applicator head (304) being oriented at an acute angle relative to the center axis (see figure 3; [0026]), the axis being discussed in paragraph 36. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serposi/Holloway to incorporate the teachings of Lim to provide for .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Serposi (US 20180220786 A1) in view of Holloway (US 20120224910 A1) as applied to claim 7 above, and further in view of Johnston et al. (US 20160192768 A1), herein after Johnston.
Regarding claim 10, Serposi/Holloway as modified discloses the claimed invention substantially as claimed. Serposi teaches a brush body comprising a ferrule (5) (figure 1). However, Serposi is silent to the ferrule defining a ferrule channel and an applicator arm extending into that ferrule channel.
Johnston, in the same field of endeavor, teaches a ferrule (32) with ferrule channels (60) built in for passage of material through the ferrule (32) and into the brush (14). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serposi/Holloway to incorporate the teachings of Johnston to provide for a ferrule channel in the ferrule. Doing so would allow for cosmetic to flow from the applicator arm (32 of Holloway), through the ferrule channels (60 of Johnston), and onto the application end (4 of Serposi). A ferrule channel is useful to allow for the flow of cosmetic to go through the ferrule when applying the cosmetic (Johnston [0005] and [0027]).
Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Serposi (US 20180220786 A1) in view of Holloway (US 20120224910 A1) as applied to claim 14 above, and further in view of Hwang (US 20190142146 A1).
Referring to claims 15 and 16, Serposi/Holloway as modified discloses the claimed invention substantially as claimed. Serposi teaches a cosmetics applicator (4) with multiple separate openings (7a, 7b) (figures 8-9). However, Serposi is silent to an applicator arm within those openings.
Holloway teaches of an applicator arm (32) nested within the cosmetic applicator (18) with a concave inner portion defining a first cosmetic surface where cosmetics are disposed from ([0040]). 

Hwang, in the same field of endeavor, teaches applying a first and second cosmetic (cosmetic in openings 22; see fig. 3; [0031] and [0035]) and engaging the application end (free ends of 20 and 30; fig. 3) of the cosmetic applicator (20 and 30) with a user’s skin to apply the cosmetic to the skin ([0031] and [0036]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serposi/Holloway to incorporate the teachings of Hwang for a first and second cosmetic being added to multiple openings in the cosmetic applicator. One of ordinary skill in the art would know that, when you use the brush on your face, the cosmetics from each of the openings will be applied simultaneously.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US-20190142146-A1) in view of Kim (US-20110020052-A1).
Referring to claims 18 and 19, Hwang teaches a cosmetics brush head comprising a cosmetic applicator (20 and 30) defining an application end (free end of 20 and 30). Hwang also states the presence of multiple receiving grooves (22, [0021]) to hold cosmetic. Hwang, however, is silent to a first applicator arm nested within the cosmetic applicator, the first applicator arm defining a first cosmetic surface configured to receive cosmetics thereon; and a second applicator arm nested within the cosmetics applicator, the second applicator defining a second cosmetics surface configured to receive cosmetics thereon.
Kim, in the same field of endeavor, teaches a first applicator arm 140 nested within the cosmetics applicator, the first applicator arm 140 defining a first cosmetics surface configured to receive cosmetics thereon (see figure 2A, [0051]-[0052]). In paragraph 26 of Kim, it also mentions about installing a plurality of powder supplying units in one device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Kim to provide for an applicator arm 140 with a cosmetics surface defining a concave cosmetics surface taught by Kim for each opening 22 taught by Hwang, for the purpose of being able to have the cosmetic and brush as one unit to reduce cosmetic disappearing and using too much cosmetic (Kim [0002]-[0009] and [0011]-[0014]). Hwang teaches a second cosmetic in second opening (22) and a second opening (22) and is modified to have an applicator arm in each opening (22) including a second applicator arm with the second cosmetic received in it such that the cosmetic surface is also concave.
Regarding claim 20, Hwang/Kim as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Hwang teaches having receiving grooves (22) to hold cosmetic. However, Hwang is silent to first and second applicator arms within those receiving grooves. Kim, in the same field of endeavor, teaches a first applicator arm (140) nested within the cosmetics applicator, the first applicator arm (140) defining a first cosmetics surface configured to receive cosmetics thereon 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Kim to provide for an applicator arm (140) with a concave cosmetics surface taught by Kim for each opening (22) taught by Hwang. Each applicator arm within the receiving grooves have two different heights as seen in the figure below (see figure 2A of Kim, the first applicator arm height is defined by the dashed line and the second applicator arm height is defined by the solid line).

    PNG
    media_image2.png
    209
    110
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding claim 1 that Kim does not teach an “unobstructed, concave cosmetics surface” (emphasis added), the powder supplying unit 140 has a 

    PNG
    media_image3.png
    761
    846
    media_image3.png
    Greyscale

As mentioned in paragraph 63 of Kim, “…an upper end of a pillar of the powder supplying unit 140 can be formed with a concave groove to easily load powders or can be attached with a separate brush 141 to cover and transfer powders.” Also continued in paragraph 64 of Kim, “the powder supplying unit 140 is configured so that it penetrates through the powder chamber 130 and enters the middle part of the brush 120.” Because the function of the optional second brush 141 attached to powder supplying unit 140 is to distribute cosmetic powder into the middle of the brush 120, the second brush 141 is not obstructing the distribution of the cosmetic powder into the brush. Therefore, the device from Kim appears to lack the obstructive concept as mentioned in the amended claim 1, therefore, the examiner respectfully states that claims 1-4 and 6 remain rejected under 35 U.S.C. 102.
disposed proximate to the application end.” (Emphasis added.) Based on the new ground of rejection from Serposi and Holloway, the element with a predefined stiffness (7a) of Serposi can be lengthened to be close to the length of the brush bristles ([0085]). However, Serposi is silent to the element with a predefined stiffness having an applicator arm. Holloway discloses an applicator arm (32) that is configured to hold cosmetic and is placed so the opening of the applicator arm is proximate to the application end of the brush (18). Serposi was modified to incorporate the applicator arm element (32) from Holloway into the element with a predefined stiffness (7a) from Serposi just like the applicator arm element (32) is placed in the column core (20). Because the element with a predefined stiffness (7a) can be lengthened to the end of the bristles and the applicator arm element (32) is placed within that element, the cosmetics surface would be disposed to the application end as the amended claim 7 states. With this combination of teachings from Serposi and Holloway, this limitation is met. Therefore, the examiner respectfully states that claims 7, 9, and 11-13 remain rejected under 35 U.S.C. 103.
Applicant's arguments filed 1/14/2022 have been fully considered but they are not fully persuasive. Amended claim 14 requires, “the applicator arm defining a concave cosmetics surface disposed proximate to the application end.” (Emphasis added.) Based on the new ground of rejection from Serposi and Holloway, the element with a predefined stiffness (7a) of Serposi can be lengthened to be close to the length of the brush bristles ([0085]). However, Serposi is silent to the element with a predefined stiffness having an applicator arm. Holloway discloses an applicator arm (32) that is configured to hold cosmetic and is placed so the opening of the applicator arm is proximate to the application end of the brush (18). Serposi was modified to incorporate the applicator arm element (32) from Holloway into the element with a predefined stiffness (7a) from Serposi just like the applicator arm element (32) is placed in the column core (20). Because the element with a predefined stiffness (7a) can .
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. In response to applicant’s argument regarding claim 1 that Kim does not teach an “unobstructed, concave cosmetics surface” (emphasis added), the powder supplying unit 140 has a concave surface with brush 141 (brush fibers) attached to it. Because of the concave surface of powder supplying unit 140, the brush 141 also has a concave shape to it as clearly shown in fig. 4a below.

    PNG
    media_image3.png
    761
    846
    media_image3.png
    Greyscale

As mentioned in paragraph 63 of Kim, “…an upper end of a pillar of the powder supplying unit 140 can be formed with a concave groove to easily load powders or can be attached with a separate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L HOLLER whose telephone number is (571)272-7086. The examiner can normally be reached Monday-Friday 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 5712724964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.L.H./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772